Name: Commission Regulation (EU) NoÃ 193/2011 of 28Ã February 2011 implementing Regulation (EC) NoÃ 1445/2007 of the European Parliament and of the Council as regards the system of quality control used for Purchasing Power Parities Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  economic analysis;  information technology and data processing;  communications;  national accounts;  documentation
 Date Published: nan

 1.3.2011 EN Official Journal of the European Union L 56/1 COMMISSION REGULATION (EU) No 193/2011 of 28 February 2011 implementing Regulation (EC) No 1445/2007 of the European Parliament and of the Council as regards the system of quality control used for Purchasing Power Parities (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1445/2007 of the European Parliament and of the Council of 11 December 2007 establishing common rules for the provision of basic information on Purchasing Power Parities and for their calculation and dissemination (1), and in particular Article 7(4) thereof, Whereas: (1) Regulation (EC) No 1445/2007 establishes common rules for the provision of basic information on Purchasing Power Parities and for their calculation and dissemination. (2) The minimum quality standards for the basic information to be provided by Member States, the minimum quality standards for the validation of price survey results and the reporting and assessment requirements are specified in Section 5 of Annex I to Regulation (EC) No 1445/2007. (3) It is necessary to further define the common quality criteria and the structure of the quality reports. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The common quality criteria and the structure of the quality reports concerning Purchasing Power Parities as provided for by Regulation (EC) No 1445/2007 shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 336, 20.12.2007, p. 1. ANNEX Common quality criteria and structure of quality reports 1. Inventory of sources and methods used in the Eurostat PPP exercise (PPP inventory) To fulfil the requirements of paragraph 5.3.1 of Annex I to Regulation (EC) No 1445/2007, each Member State shall provide an inventory of sources and methods used in the Eurostat PPP exercise (hereinafter referred to as the PPP inventory). The structure of the PPP inventory shall be based on the various items of basic information provided in the context of Regulation (EC) No 1445/2007, as follows: 1. Organisation of the national PPP exercise and background information 2. Consumer goods and services 2.1. Consumer goods price surveys  Includes information on survey organisation, sampling, representativity, validation, temporal and spatial adjustment factors 2.2. Housing services  Includes information on data sources and their quality, compliance with definitions, any adjustments made 3. Government services (salary survey only)  Includes information on data sources and their quality, compliance with definitions, any adjustments made 4. Capital goods and services 4.1. Equipment goods  Includes information on survey organisation, sampling, representativity, validation 4.2. Construction  Includes information on survey organisation, data sources and their quality, representativity, validation 5. Final expenditure on GDP  Includes information on data sources and their quality, compliance with definitions, any adjustments made Each Member State shall provide an update of the PPP inventory in January each year, whenever changes to sources and methods used have occurred during the preceding year. 2. Consumer goods price survey reports To fulfil the requirements of paragraph 5.3.3 of Annex I to Regulation (EC) No 1445/2007, each Member State shall submit a report for each consumer goods price survey. The structure of the report shall be as follows: 1. Pre-survey 2. Price collection 3. Intra-country validation 4. Inter-country validation The survey reports shall contain information complementary to the PPP inventories. 3. Quality criteria The criteria used in the assessment of the quality of the basic information provided shall be those laid down in Article 12 of Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (1), in combination with the minimum standards laid down in Section 5 of Annex I to Regulation (EC) No 1445/2007. (1) OJ L 87, 31.3.2009, p. 164.